DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 and 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022. The traversal is on the ground(s) that Figure 7 does not comprise the light guide LG.  This is not found persuasive. Species III (Figure 7) discloses a lighting arrangement with lighting elements mutually exclusive with those of Species I and II given that it has a planar light source in place of the light guides of Species I and II. 
Applicant further argues that Claim 19 cannot be classified into Species I, Species II, or Species III. Examiner respectively disagrees because the Figure 7 embodiment discloses the planar light source of claim 19.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, lines 13-14, “the transparent layer is in contrast with the second insulating substrate” should be “the transparent layer is in contact with the second insulating substrate” based on the specification, Page 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2016/0161664, hereinafter “Ishida”).
Regarding claim 1, Ishida discloses an electronic apparatus (Figures 1-2, 6 and 15; see Paragraphs [0009]-[0010], [0052] and [0075] identifying the embodiment shown in Figures 1-2, 6 and 15) comprising:
a camera (36);
a liquid crystal panel (22, 25, 23) comprising a display portion (11; Paragraph [0036]) overlaid on the camera (Figures 1 and 15);
a light guide (31) having a first side surface (see the lateral surface of 31, i.e., “first side surface” denoted by the examiner in Figure 6 below), a main surface (see the upper surface of 31, i.e., “main surface” denoted by the examiner in Figure 6 below) opposed to the liquid crystal panel, and a first through hole (34); and
a light source (32) opposed to the first side surface,
the camera being provided in the first through hole (Figure 15; Paragraph [0075]).











[AltContent: textbox (“main surface”)][AltContent: arrow][AltContent: textbox (“second side surface”)][AltContent: arrow][AltContent: textbox (“first side surface”)][AltContent: arrow][AltContent: arrow]      
    PNG
    media_image1.png
    323
    533
    media_image1.png
    Greyscale


Regarding claim 2, Ishida discloses the limitations of claim 1 above, and further discloses wherein the light guide has a second side surface (see the lateral surface of 31, i.e., “second side surface” denoted by the examiner in Figure 6 above) on a side opposite to the first side surface, and
the second side surface is closer to the first through hole than to the first side surface (Paragraph [0046] “the relationship between the lengths X and L may also be X≧3L”).

Regarding claim 3, Ishida discloses the limitations of claim 2 above, and further discloses, further comprising: 
an optical sheet located between the light guide and the liquid crystal panel (Paragraph [0041] “various optical sheets may be provided on the light guide plate 31 (between the light guide plate 31 and the lower polarization plate 26)”),
wherein 
the optical sheet has a second through hole (an upper part of 34 which penetrates the optical sheet; Paragraphs [0045] “the opening portion 34 … penetrating … the backlight 30” and [0041] “The backlight 30 includes … various optical sheets”) overlaid on the first through hole.

Regarding claim 4, Ishida discloses the limitations of claim 3 above, and further discloses, further comprising: 
a reflective sheet (33),
wherein
the light guide is located between the reflective sheet and the optical sheet (Figure 6 and Paragraph [0041]), and
the reflective sheet has a third through hole (the lower part of 34 which penetrates 33; Paragraph [0045] “The opening portion 34 penetrates the light guide plate 31 and the reflection sheet 33”) overlaid on the first through hole.

Regarding claim 5, Ishida discloses the limitations of claim 1 above, and further discloses, further comprising: 
an optical sheet located between the light guide and the liquid crystal panel (Paragraph [0041] “various optical sheets may be provided on the light guide plate 31 (between the light guide plate 31 and the lower polarization plate 26)”),
wherein 
the optical sheet has a second through hole (an upper part of 34 which penetrates the optical sheet; Paragraphs [0045] “the opening portion 34 … penetrating … the backlight 30” and [0041] “The backlight 30 includes a light guide plate 31 … various optical sheets”) overlaid on the first through hole.

Regarding claim 6, Ishida discloses the limitations of claim 5 above, and further discloses, further comprising: 
a reflective sheet (33),
wherein
the light guide is located between the reflective sheet and the optical sheet (Figure 6 and Paragraph [0041]), and
the reflective sheet has a third through hole (the lower part of 34 which penetrates 33; Paragraph [0045] “The opening portion 34 penetrates the light guide plate 31 and the reflection sheet 33”) overlaid on the first through hole.

Regarding claim 7, Ishida discloses the limitations of claim 1 above, and further discloses
a first polarizer (26); and
a second polarizer (21),
wherein
the liquid crystal panel is located between the first polarizer and the second polarizer (Figure 6), and
the first polarizer and the second polarizer are overlaid on the camera (Figures 6 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Posner et al. (US 2013/0176512, hereinafter “Posner”) in view of Ishida.
Regarding claim 1, Posner discloses an electronic apparatus (Figures 1-12) comprising:
a camera (32; Paragraph [0035]);
a liquid crystal panel (14; Paragraph [0036]) comprising a display portion (AA, IA; Paragraphs [0041], [0051], [0073]) overlaid on the camera (Figures 11-12);
a light guide (Paragraph [0070] “Backlight unit 120 may include a transparent light guide plate”); and
a light source (Paragraph [0070] “A light source such as an array of light-emitting diodes may emit light into one or more edges of the light guide plate”).
Posner does not explicitly disclose the light guide having a first side surface, a main surface opposed to the liquid crystal panel, and a first through hole; 
the light source opposed to the first side surface, and
the camera being provided in the first through hole. 
However, Ishida teaches a backlight (30) comprising: a light guide (31) having a first side surface (see “first side surface” in Figure 6 above), a main surface (see “main surface” in Figure 6 above) opposed to the liquid crystal panel, and a first through hole (34); and
a light source (32) opposed to the first side surface,
a camera (36) being provided in the first through hole (Figure 15; Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight as disclosed by Posner with the teachings of Ishida, wherein the light guide has a first side surface, a main surface opposed to the liquid crystal panel, and a first through hole; and the light source opposed to the first side surface, the camera being provided in the first through hole, for the purpose of providing a camera in a backlight while preventing leakage of light from inside the light guide plate through the opening portion (Ishida: Paragraph [0078]).

Regarding claim 8, Posner as modified by Ishida discloses the limitations of claim 1 above, and Posner further discloses wherein the liquid crystal panel comprises at the display portion:
a first pixel (50; Paragraph [0046] “display pixels 50 in active region AA”) that is not overlaid on the camera (Figure 12);
a second pixel (64; Paragraph [0069] “liquid crystal shutter structures 64 on thin-film transistor layer substrate 114 in thin-film transistor layer 104”; Examiner considers that shutter 64 controls light transmission via the electrode and the liquid crystal material LC2 the same as that of 50; see Paragraphs [0071]-[0072]) overlaid on the camera (Figure 12); and
a color filter layer (108) arranged on the first pixel, and
the color filter layer is not arranged on the second pixel (Figure 12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Posner in view of Ishida, and in further view of Kwak et al. (US 2017/0187934, hereinafter “Kwak”) and Hirato et al. (US 2015/0316808, hereinafter “Hirato”).
Regarding claim 9, Posner as modified by Ishida discloses the limitations of claim 8 above, and Posner further discloses wherein the liquid crystal panel further comprises:
a first insulating substrate (114; Paragraph [0069]);
a second insulating substrate (106; Paragraph [0068]);
a liquid crystal layer (LC2, LC1) located between the first insulating substrate and the second insulating substrate; and
the color filter layer is located between the second insulating substrate and the liquid crystal layer (see Figure 12).
Posner does not necessarily disclose a transparent layer covering the color filter layer, such that the color filter layer and the transparent layer are located between the second insulating substrate and the liquid crystal layer, and
in the second pixel, the overcoat layer is in contact with the second insulating substrate. 
However, Kwak teaches providing an overcoat layer (135 in Figure 3) on a color filter layer (135 on 122; Paragraph [0052]), to reduce or planarize the step difference created by the color filter and the black matrix (Paragraph [0052]), wherein
in a peripheral area having a camera (PA having 140), the overcoat layer is in contact with a color filter substrate (135 in contact with 120).
Because the overcoat layer is to cover the color filter and the black matrix for reducing the step difference created by the color filter and the black matrix (Kwak: Paragraph [0052]) while the peripheral areas of Posner and Kwak with a camera do not include the color filter (Posner: Figure 12, Kwak: Figure 3), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic apparatus as disclosed by Posner with the teachings of Kwak, wherein an overcoat layer covers the color filter layer, the color filter layer and the transparent layer are located between the second insulating substrate and the liquid crystal layer, and in the second pixel, the overcoat layer is in contact with the second insulating substrate, for the purpose of reducing the step difference created by the color filter and the black matrix in the first pixel area (Kwak: Paragraph [0052]).
Kwak fails to disclose the overcoat layer being a transparent layer. 
However, Hirato teaches an overcoat layer is formed from a transparent insulating film such as an acrylic resin and a polyimide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overcoat layer as disclosed by Kwak to be a transparent layer disclosed by Hirato, where Kwak is silent regarding the specific material, Hirato teaches an appropriate and suitable material for an overcoat layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of reducing irregularities on the surface of the counter substrate using the organic insulating material (Hirato: Paragraph [0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871